Citation Nr: 0633448	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  95-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, determined that 
new and material evidence had not been submitted sufficient 
to reopen the claims of entitlement to service connection for 
a low back disability and a left leg disability.  

In January 1998 the veteran testified before a Hearing 
Officer at the RO (RO hearing).  A transcript of that hearing 
is of record.  While, in his February 1995 Form 9 
(substantive appeal), the veteran requested a hearing before 
a Veterans Law sitting at the RO (Travel Board hearing), an 
April 2004 statement from the veteran's representative 
indicated that the veteran wished to cancel his request for a 
Travel Board hearing, and wanted his case to be forwarded to 
the Board.  Accordingly, the Travel Board hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2006).  

In March 2005 the Board found that new and material evidence 
had been submitted as required to reopen the claims, and 
remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Subsequent to the Board's previous remand, the courts have 
issued several decisions that have an impact on the veteran's 
appeal, and require that it be remanded.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Unitied States Court of Appeals for 
Veteran's Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO sent the veteran a VCAA notice letter in February 
2003, which informed him of the information and evidence 
required to grant service connection, advised the veteran of 
the types of evidence he was responsible for obtaining and of 
the types of evidence VA would undertake to obtain, and 
informed him where and when to send evidence in support of 
his claims.  This letter, however, did not indicate the 
disabilities for which the veteran was seeking service 
connection.  

Because the February 2003 VCAA letter did not list the low 
back or left hip issues, it could not serve to provide VCAA 
notice.  Overton v. Nicholson, No. No. 02-1814 (U.S. Vet. 
App. Sept. 22, 2006).

The veteran was provided with VCAA notice in an attachment to 
the January 2004 supplemental statement of the case (SSOC).  
While this VCAA notice named the low back and left hip 
disabilities, the United States Court of Appeals for the 
Federal Circuit has held that the duty to notify cannot be 
satisfied by reference to various post-decisional 
communications, such as the SSOC.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  Thus, despite the attachment, 
the January 2004 SSOC cannot serve to provide VCAA notice.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, No. No. 02-1814 (U.S. Vet. App. Sept. 22, 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board 
finds that remand is required so that the notice deficiency 
can be remedied prior to appellate review.  

Further, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In providing notice on remand, the AMC/RO 
should ensure that the veteran is provided notice regarding 
disability ratings and effective dates.  

The claims folder also reflects that the veteran is in 
receipt of Social Security disability benefits.  At VA 
treatment in February 1995 the veteran reported that he had 
been receiving these benefits since 1989 for his low back and 
left leg conditions.  A December 2003 VA treatment record 
indicates that the veteran continues to receive Social 
Security Disability Income.  

The claims file includes a July 1997 letter from the Social 
Security Administration (SSA) to the Veterans Hospital, with 
attached medical reports from as early as March 1991, 
however, these records do not include the decision granting 
disability benefits or medical records prior to March 1991.  

VA has a duty to obtain any SSA decisions and the medical 
records used in making those decisions.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181, 187-88 (1992).  As the SSA decision has not 
been associated with the claims file, and medical records 
relied on in that decision may be pertinent to the claims on 
appeal, attempts should be made to obtain this decision and 
any outstanding medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
On VA outpatient treatment in August 1991, the veteran 
reported a continuity of low back and left hip pain since an 
accident in service.  An examination is needed to obtain a 
competent opinion as to whether any current back or hip 
disability is related to the reported accident in service.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  This letter should also provide 
notice on the information and evidence 
needed to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the low back and left hip 
disabilities, including any decisions and 
the medical records relied upon in those 
decisions.  

3.  Afford the veteran a VA orthopedic 
examination.  The examiner should review 
the claims folder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
back or left hip disability is the result 
of claimed injuries in service.  The 
examiner should provide a rationale for 
these opinions.

4.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


